                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                   )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )      No.:   3:19-CR-27-1-TAV-HBG
                                            )
DARRELL E. ARDEN,                           )
                                            )
             Defendant.                     )


                                       ORDER

      This criminal case is before the Court on the Report and Recommendation

(“R&R”) [Doc. 33] entered by United States Magistrate Judge C. Clifford Shirley, Jr.

recommending that the Court: (1) accept defendant’s guilty plea to the two-count

indictment; and (2) order that defendant remain in custody pending sentencing. There

have been no timely objections to the R&R, and enough time has passed since the filing

of the R&R to treat any objections as having been waived. See 28 U.S.C. § 636(b)(1);

Fed. R. Crim. P. 51.

      After reviewing the record, the Court agrees with Judge Shirley’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the R&R [Doc. 33]

pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1.     Defendant’s plea of guilty to the two-count indictment is ACCEPTED;

      2.     Defendant is hereby ADJUDGED guilty of carjacking, aided and abetted

             by another, in violation of 18 U.S.C. §§ 2119 and 2;
3.   Defendant is also ADJUDGED guilty of using, carrying, brandishing, and

     discharging a weapon, during and in relation to a crime of violence, aided

     and abetted by another, in violation of 18 U.S.C. §§ 924(c)(1) and (2);

4.   Defendant SHALL REMAIN in custody pending sentencing.

ENTER:


                         s/ Thomas A. Varlan
                         UNITED STATES DISTRICT JUDGE




                                   2
